Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-5-2006

Awala v. Regional Ofc BOP
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-5169




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Awala v. Regional Ofc BOP" (2006). 2006 Decisions. Paper 955.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/955


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BPS-227                                                   NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                            ________________

                                  No. 05-5169
                               ________________

                       *KIMBERLY JONES a/ka/ Lil’ Kim;
                        GBEKE AWALA, Acting Amicably
                              for Petitioner et al

                                        v.

             REGIONAL OFFICE BOP; WARDEN, Bureau of Prison
                 Federal Detention Center, Philadelphia; U.S.
                          ATTORNEY GENERAL

                               *Kimberly Jones; Gbeke Awala,
                                           Appellant

                     *(Dismissed per Clerk’s Order of 12/28/05)

                               ________________

                  On Appeal From the United States District Court
                     For the Eastern District of Pennsylvania
                            (D.C. Civ. No. 05-cv-00175)
                   District Judge: Honorable Legrome D. Davis
                                ________________

    Submitted For Possible Dismissal as Untimely or Dismissal Under 28 U.S.C. §
   1915(e)(2)(B) or Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                  May 18, 2006

          Before: Scirica, Chief Judge, Rendell and Ambro, Circuit Judges

                               (Filed: June 5, 2006)
                                     ________________

                                        OPINION
                                    ________________

PER CURIAM

       On September 23, 2005, Gbeke Awala, a federal prisoner, filed a document in the

United States District Court for the Eastern District of Pennsylvania entitled “Motion for

Temporary Release of a Prisoner and Declaratory Judgment.” The document was filed on

behalf of Kimberly Jones, a/k/a Lil’ Kim, seeking her immediate release from federal

prison. The District Court denied the motion, explaining that Awala could not initiate a

federal lawsuit without filing a complaint as required by Rule 3 of the Federal Rules of

Civil Procedure. Awala appealed on behalf of himself and Ms. Jones. On December 28,

2005, Ms. Jones was dismissed from this appeal by order of the Clerk.

       Because Awala has been granted in forma pauperis status pursuant to 28 U.S.C. §

1915, we review this appeal for possible dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B).

An appeal may be dismissed under § 1915(e) if it has no arguable basis in law or fact.

Neitzke v. Williams, 490 U.S. 319, 325 (1989).

       A litigant must have standing in order to pursue a claim in federal court. See

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992). To establish standing, the

litigant must demonstrate: (i) a concrete and particularized, actual or imminent, injury in

fact; (ii) a causal link between the injury and the challenged conduct; and (iii) that a

favorable ruling would redress the injury. See id. Because Awala has not satisfied any of


                                              2
the above-stated requirements, he lacked standing to pursue his action in the District

Court. As a result, his motion was properly denied by the District Court and his appeal is

without merit. This appeal will therefore be dismissed under § 1915(e)(2)(B).1




       1       Although the parties were advised that this appeal might be dismissed for
lack of jurisdiction, we decline to dismiss the appeal on that ground.

                                             3